Citation Nr: 1102367	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-28 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for status post right ulnar 
nerve transportation surgery, right elbow, claimed as right elbow 
nerve damage. 

2.  Entitlement to service connection for carpal tunnel syndrome 
of the right wrist.

3.  Entitlement to service connection for bilateral hip pain, 
claimed as bursitis and arthritis of the hips.

4.  Entitlement to service connection for bilateral knee 
osteoarthritis.

5.  Entitlement to service connection for left wrist 
osteoarthritis.

6.  Entitlement to service connection for cervical degenerative 
disc disease.

7.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

8.  Entitlement to service connection for an anxiety disorder.

REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1966 to 
April 1968.  He also had a subsequent period of service in the 
United States Army Reserves from April 1968 to February 1972, and 
periods of service in the New Jersey Army National Guard from 
February 1972 to February 1973, and from May 1978 to May 1982.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.

In May 2009, the Board denied the claims for service connection 
listed above.  The Veteran appealed the denial of the claims to 
the Court of Appeals for Veterans Claims (Court).  The Court 
granted a May 2010 Joint Motion for Remand filed by the parties, 
which requested that the portion of the May 2009 decision that 
denied the claims for service connection be vacated and remanded.  
The appeal has now returned to the Board.

The May 2009 Board decision that denied the claims 
appealed to the Court also remanded claims for entitlement 
to service connection for a Chiari malformation, a 
bilateral shoulder disability, and a respiratory disorder.  
The record does not reflect that the Agency of Original 
Jurisdiction (AOJ) has complied with the Board's May 2009 
remand orders.  Therefore, these issues are referred for 
the evidentiary development detailed in the May 2009 
remand.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The May 2010 joint motion signed by the parties stated that some 
medical records and statements from the Veteran and his 
representative were not of record at the time the Board rendered 
its May 2009 decision.  The joint motion also noted that these 
records were referenced by the RO in its August 2007 statement of 
the case (SOC) but appeared to be missing from the claims file at 
the time the Board rendered its May 2009 decision denying the 
claims.  After a thorough review of the record, the Board has 
determined that all the records and statements alleged to be 
missing by the Veteran in his January 2010 appellant's response 
brief are in fact included in volume 1 of the claims file and 
were before the Board in May 2009.  

Despite the presence of these records in the claims file, the May 
2009 decision by the Board has been vacated.  Additionally, in 
November 2010, the Veteran submitted additional private medical 
records pertaining to the disabilities on appeal with a specific 
request that the case be remanded to the AOJ for adjudication.  
The Veteran has a right to have the evidence considered by the 
AOJ.  38 C.F.R. § 20.1304(c) (2010).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims with 
consideration of all evidence, including that 
received in November 2010.  If the claims 
remain denied, the AOJ should issue a 
supplemental statement of the case (SSOC) 
before returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


